             Case 2:18-cr-00315-RAJ Document 169 Filed 09/02/20 Page 1 of 1




1                                                            The Honorable Richard A. Jones
2
3
4
5
6
                             UNITED STATES DISTRICT COURT FOR THE
7                              WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
8
9
     UNITED STATES OF AMERICA,                        NO. CR18-315 RAJ
10
                              Plaintiff,
11                                                    ORDER SEALING STATUS REPORT
                                                      REGARDING COURT’S ORDER ON
12
                        v.                            IN CAMERA REVIEW
13
14
     GIZACHEW WONDIE,
15
                               Defendant.
16
17
           THE COURT hereby SEALS the Government’s Status Report Regarding Court’s
18
     Order on In Camera Review.
19
20          DATED this 2nd day of September, 2020.
21
22
23
                                                      A
                                                      The Honorable Richard A. Jones
24                                                    United States District Judge
25
26
27
28
     Order Sealing Status Report Regarding                               UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     Court’s Order on In Camera Review - 1
                                                                          SEATTLE, WASHINGTON 98101
     United States v. Gizachew Wondie /CR18-315 RAJ                             (206) 553-7970
